             Case 1:20-mj-00502-MJD Document 2 Filed 06/16/20 Page 1 of 6 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________ Districtof
                                                                      ofIndiana
                                                                         __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.
                                                                   )                 1:20-mj-0502
                    MARKCOS HARRIS                                 )
                                                                   )
                                                                   )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     June 15, 2020                                              Marion        in the
     Southern          District of             Indiana         , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 931                                  Possession of Body Armor by a Violent Felon




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                         s/ Christopher G. Cooper
                                                                                              Complainant’s signature

                                                                              Christopher G. Cooepr- Task Force Office, ATF
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
           WHOHSKRQH              UHOLDEOHHOHFWURQLFPHDQV

Date:     06/16/2020
                                                                                                 Judge’s signature

City and state:                          Indianapolis, IN                      Hon. Mark J. Dinsmore U.S. Magistrate Judge
                                                                       Mark J. Dinsmore
                                                                                              Printed name and title
                                                                       United States Magistrate Judge
                                                                       Southern District of Indiana
   Case 1:20-mj-00502-MJD Document 2 Filed 06/16/20 Page 2 of 6 PageID #: 3




                             AFFIDAVIT IN SUPPORT OF
                       APPLICATION FOR CRIMINAL COMPLAINT

    1.      Your Affiant is a Task Force Officer (TFO) with the federal Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF), a component of the United States Department of

Justice, and has served in that capacity since May of 2018. Your Affiant is currently assigned to

the Indianapolis Group I Field Office – Achilles Task Force and is charged with investigating

violations of federal firearms, explosives, and arson laws, as well as offenses enumerated in

Titles 18 and 26 of the United States Code. Your Affiant is a Detective for the Indianapolis

Metropolitan Police Department (IMPD) and has been employed with the IMPD since July 2009.

    2.      As a law enforcement officer, your Affiant has participated in investigations

involving homicides, aggravated batteries, serious violent felons, firearms, drug trafficking,

robberies, and financial crimes, among other matters. Your Affiant has also testified in judicial

proceedings and prosecutions for violations of comparable state law. Your Affiant received their

initial training at the Indianapolis Metropolitan Police Department Academy in 2009. Your

Affiant has satisfied the minimum basic training requirements established by rules adopted by

the law enforcement training board under I.C. 5-2-1-9 and described in I.C. 35-37-4-5. Your

Affiant has received Operation Pipeline/Convoy Training (2013), Characteristics of an Armed

Offender training (2014), Narcotics/Vice Undercover Detective school through IMPD (2016),

Indiana Drug Enforcement Administration Moving Surveillance training (2016), Beyond the

Traffic Stop training (2016), Quarterly Firearms Training (held in Indianapolis) and Yearly in-

service training (held in Indianapolis).

    3.      This affidavit is submitted in support of a criminal complaint charging Markcos

HARRIS (date of birth XX/XX/1987 and Social Security Number XXX-XX-7559) with

unlawful possession of body armor by a violent felon in violation of Title 18, United States
   Case 1:20-mj-00502-MJD Document 2 Filed 06/16/20 Page 3 of 6 PageID #: 4




Code, Section 931(a)(1). The information contained in the below numbered paragraphs is either

personally known to your Affiant or told to your Affiant by other law enforcement officers.



                                Facts Supporting Probable Cause

  4.        On Monday, June 15, 2020, at approximately 2:30 pm, Detective Sergeant Gregory

Kessie and Detective Christopher Cooper both of the Indianapolis Metropolitan Police

Department (IMPD) were conducting surveillance near 2400 N. Hillside Avenue. Both

Detectives were riding in the same undercover police vehicle. The Detectives’ attention was

drawn to a white Mercedes Benz two door vehicle. Detectives were aware of a vehicle matching

this description that was involved in a recent shooting that occurred in Indianapolis under IMPD

Case Number IP200051935. Detectives knew that the suspected shooter, Markcos HARRIS was

believed to be operating and in possession of a white Mercedes Benz bearing Indiana license

plate number: 455ZV. Detective Sergeant Kessie had viewed surveillance video of the incident

and was familiar with the physical description of HARRIS.

  5.        Detectives observed the vehicle driven by a black male later identified as HARRIS

exiting the New Bridges Apartment Complex located at Beckwith Drive and Hillside Avenue, in

the Southern District of Indiana. Sergeant Kessie confirmed the license plate number as 455ZV.

As the vehicle passed them Detective Sergeant Kessie could smell the odor of burnt marijuana.

Detective Sergeant Kessie relayed the location of the vehicle to uniform IMPD Detectives

Christopher Smilko and Sergio De Leon who were nearby. Both Detectives were wearing full

IMPD police uniform and riding in the same marked IMPD patrol vehicle.
   Case 1:20-mj-00502-MJD Document 2 Filed 06/16/20 Page 4 of 6 PageID #: 5




  6.        The vehicle approached Beckwith Drive and Hillside Avenue. The driver, HARRIS,

first signaled southbound and then signaled at the last moment with his left turn signal before

turning northbound out of the complex.

  7.         Detectives Smilko and De Leon observed the vehicle travelling northbound toward

the intersection of 25th and Hillside Avenue. The vehicle failed to signal its intent to turn less

than two hundred (200) feet before turning. HARRIS activated his right turn signal again just

before turning eastbound on 25th Street.

  8.        Detective Smilko initiated his emergency lights and sounded his siren in order to

conduct a traffic stop on the white Mercedes. HARRIS pulled his vehicle to the side of the road

in the 2200 block of E. 25th Street. Detective Sergeant Kessie and Detective Cooper followed

the vehicle to this location and assisted with a high risk stop. Based upon the violent nature of

the offense HARRIS was a person of interest in, the occupants of the vehicle were ordered out.

  9.         HARRIS complied with the detectives’ commands and walked back to Detective

Sergeant Kessie and was placed in handcuffs near the driver’s door of Detective Smilko’s patrol

vehicle. Detectives could smell the odor of marijuana on HARRIS’ person.

  10.       Detective Sergeant Kessie observed a second occupant was in the front passenger

seat of the vehicle. Detective Sergeant Kessie heard Detective C. Cooper give the passenger,

later identified as Ashley A. Harmon, loud commands to drop what was in her hands. Detective

C. Cooper yelled multiple times for Harmon to put down what was in her hands.

  11.       As Harmon was being uncooperative and still in the passenger seat of the vehicle,

Detective Sergeant Kessie walked HARRIS to the rear of Detective Smilko’s vehicle. Detective

Sergeant Kessie observed that HARRIS was wearing body armor under his shirt.
   Case 1:20-mj-00502-MJD Document 2 Filed 06/16/20 Page 5 of 6 PageID #: 6




  12.       After several moments, Ms. Harmon complied and exited the vehicle. Ms. Harmon

was placed in handcuffs.

  13.       Detectives conducted a search of the vehicle and located a marijuana blunt in the cup

holder of the center console, a working digital scale in Harmon’s purse, two clear plastic bags

containing synthetic marijuana under the front passenger seat, HARRIS’s red Apple IPhone in

the center console, and a Ruger, model LCP, 380 caliber handgun (serial number 371660651) in

a clear plastic bag under the front passenger seat. Detective Cooper, an ATF Firearms Liaison,

processed the handgun for DNA and fingerprints. The body armor HARRIS was wearing was

United Shield body armor (serial number 199617).

  14.       Based on your affiant’s training and experience, he is aware that the United Shield

body armor which was located on HARRIS’ person was not manufactured in the State of

Indiana. By virtue of its presence in the State of Indiana, therefore, the body armor had to have

been transported or shipped in interstate or foreign commerce.

  15.       HARRIS has sustained the following conviction for a violent crime punishable by

more than one (1) year of imprisonment:

        a. Battery Resulting in Serious Bodily Injury (a C felony) under Henry County

           (Indiana) cause number 33C01-1107-FB-000006 on or about April 16, 2012;
   Case 1:20-mj-00502-MJD Document 2 Filed 06/16/20 Page 6 of 6 PageID #: 7




                                             Conclusion

   18.         Based on the facts set forth in this affidavit, your Affiant submits that probable

cause exists that on June 15, 2020, in the Southern District of Indiana, Markcos HARRIS,

knowingly committed unlawful possession of body armor by a violent felon in violation of Title

18, United States Code, Section 931(a)(1). I respectfully request this Court issue a Criminal

Complaint charging HARRIS accordingly, along with a warrant for his arrest.



                                           /s/ Christopher G. Cooper
                                           Christopher G. Cooper, Task Force Officer
                                           Bureau of Alcohol, Tobacco, Firearms, and Explosives


   Attested to by the applicant in accordance with the requirements of Federal Rules of Criminal
   Procedure 4.1 and 41(d)(3) by reliable electronic means.




           Dated: 06/16/2020
                                     Mark J. Dinsmore
                                     United States Magistrate Judge
                                     Southern District of Indiana
